Citation Nr: 0120621	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.  


The current appeal arose from a March 1998 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The RO denied 
entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in May 1999.  Unfortunately, a copy of the hearing 
transcript is not available.  He was scheduled for another 
personal hearing in June 2000; however, he failed to report 
to the scheduled hearing, thereby constituting a withdrawal 
of the request for a hearing. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

Varicose veins of the right leg are manifested by no actual 
varicosities except for a small bulge on the right lateral 
aspect of the leg and edema.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 
(effective prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7120: 62 Fed. Reg. 65207-65224 (Dec. 11, 
1997) (effective January 12, 1998).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

Service medical records show that the veteran was diagnosed 
with mild varicosities of the right leg.  

During a VA general medical examination conducted in 
September 1978, the veteran was diagnosed with varicose 
veins, chronic venous insufficiency, and stasis dermatitis.  

In November 1978 the RO granted service connection for 
varicose veins with chronic venous insufficiency and stasis 
dermatitis of the right leg, and assigned a 10 percent 
evaluation.  

The veteran filed a claim of entitlement to an increased 
evaluation for varicose veins of the right leg in August 
1997.

A November 1997 VA arteries and veins examination report 
shows the veteran complained of long standing right sided 
anterior ankle deformity attributed to a venous varicosity 
and daily enlargement with standing and walking.  On 
examination sclerosed venous veins were noted in the right 
medial calf border.  There was no evidence of hard plugs or 
thrombus or cords of fibrosis.  Posterior tibial pulses were 
not palpated.  Homan's sign was negative.  There was a 4 x 4 
centimeter area of mild inflammation located in the inferior 
right lateral tibial border that was nontender to palpation.  
The diagnosis was remote right lower extremity venous 
varicosities, status post sclerotherapy without recurrent 
superficial venous enlargement, thrombosis or calcific 
changes, stasis dermatitis residuals, mild. 

An October 1999 VA arteries and veins examination report 
shows the right lower extremity had a normal temperature.  
There was no posterior tibial pulse palpable.  There was a 5 
centimeter soft cystic like swelling of the right distal 
lateral leg.  

There were no varicose veins in the right leg.  There was a 
cluster of small varicose veins over the right ankle.  There 
was no evidence of stasis changes or ulcerations.  The 
cluster of varicose veins over the ankle was slightly tender.  
There was no evidence of peripheral edema.  The assessment 
was subjectively more swelling of the right lower extremity 
since 1997, however the examination was essentially unchanged 
since 1997.  The diagnosis was varicose veins of the right 
ankle.  

A July 2000 VA arteries and veins examination report shows 
the examiner stated that the veteran experienced some leg 
pain and a feeling of fullness in the right lower extremity.  
He walked with a limp, and there were whitish marks seen on 
the legs.  There were no actual varicose veins detected, 
except a small bulge on the right lower lateral aspect of the 
leg.  There was bilateral pitting edema of the legs.  There 
was no Homan's sign.  The Trendelenburg test was negative.  
The Perthe's test was also negative.  There was bilateral leg 
edema.  Color photographs were taken and are associated with 
the claims folder.  

Associated with the claims file are numerous private medical 
records that show treatment for the most part for various 
disabilities not currently at issue.  

Associated with the claims file are numerous VA clinical 
records that show treatment for the most part for various 
disabilities not currently at issue.  

Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

The Court has held that a determination with regard to both 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

The schedular criteria for evaluating cardiovascular 
disorders, diseases of the arteries and veins, were changed 
effective on January 12, 1998.  The United States Court of 
Appeals for Veterans Claims (Court) has held where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

As the Board noted earlier, the veteran's claim for an 
increased evaluation for varicose veins was filed in August 
1997.  Thus, the Board must apply both the previous and 
amended criteria to the veteran's claim.

Under the previous criteria of Diagnostic Code 7120, a 60 
percent evaluation for bilateral involvement of varicose 
veins (50 percent if unilateral) is warranted if the 
disability is pronounced, with findings of a severe condition 
with secondary involvement of deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (effective prior to January 12, 1998).

A 50 percent evaluation (40 percent if unilateral) is 
warranted if the disability is severe, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous ranging over two centimeters in diameter and marked 
distortion and sacculation, with edema and episodes of 
ulceration and no involvement of deep circulation.  Id.

A 30 percent evaluation (20 percent if unilateral) is 
warranted if the disability is moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous ranging in size from one to two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion and no involvement of deep circulation.  Id.

A 10 percent evaluation is warranted with bilateral or 
unilateral involvement if the disability is moderate, with 
varicosities of the superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  Id.  The 
disability will be rated as moderately severe if there are 
severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms.  Id. at 
Note.

Under the amended criteria for Diagnostic Code 7120, a 100 
percent evaluation is warranted for varicose veins which are 
massive, board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (effective January 12, 
1998). 

A 60 percent evaluation is warranted for varicose veins with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.


A 40 percent evaluation is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  Id. 

A 20 percent evaluation is warranted for varicose veins with 
persistent edema, which is incompletely relieved by elevation 
of extremity with or without beginning of stasis pigmentation 
or eczema.  Id.

A 10 percent evaluation is warranted for varicose veins with 
intermittent edema of an extremity or aching and fatigue in 
the leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  Id. These evaluations are for involvement of a 
single extremity.  Id. at Note.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Duty to Assist

Analysis

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A(b)) (West Supp. 2001); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub. nom, Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

In this case, the RO notified the veteran of the changes in 
the law with respect to the duty to assist in correspondence 
dated in January 2001.  

Overall, the rating decision of record, statement of the 
case, supplemental statement of the case, and correspondence 
of record issued by the RO has advised in unmistakable terms 
what is needed to substantiate the veteran's claim.  

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991). 

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence pertinent to 
his appeal and afforded the benefit of contemporaneous and 
comprehensive VA arteries and veins examinations.  The Board 
has not been aware of any additional evidence, which has not 
already been requested and/or obtained pertinent to the 
veteran's appeal.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his claim for adjudication by the RO under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased Rating

In the instant case, the current 10 percent evaluation under 
Diagnostic Code 7120 for varicose veins is protected, having 
been in effect continuously since 1978.  38 C.F.R. § 3.951 
(2000).  The veteran filed for a claim for an increase in 
August 1997.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the service-connected varicose veins 
of the right leg under Diagnostic Code 7120 with application 
of the previous criteria and amended criteria.

The evidence has not established that the varicose veins of 
the right leg are moderately severe involving superficial 
veins above and below the knee as to warrant a 20 percent 
evaluation under the previous criteria.  The July 2000 
examination revealed no actual varicosities except a small 
bulge on the right lower lateral aspect of the leg.  In this 
regard, the evidence has established that the appellant does 
not have varicosities of the right leg either above or below 
the knee.  

Additionally, the evidence has not established persistent 
edema of the right leg, which could not be relieved by 
elevation of the extremity to warrant a 20 percent evaluation 
under the amended criteria.  The appellant has reported 
frequent swelling of the right leg with walking or standing 
associated with occasional pain.  In this regard, the 1999 VA 
examination revealed bilateral leg edema.  Again, there is no 
evidence of persistent edema of the right leg incompletely 
relieved with elevation of the extremity.  Thus, the evidence 
establishes that no more than a 10 percent disability 
evaluation is warranted for the service-connected varicose 
veins of the right leg under Diagnostic Code 7120.

The appellant is competent to report his symptoms.  To the 
extent that he has stated that his varicose veins of the 
right leg have gotten worse, the medical findings do not 
support his assertions.  The clinical findings establish that 
the appellant's varicose veins are no more than 10 percent 
disabling under either the previous or amended criteria.

Extraschedular Evaluation

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
fully considered and discussed the criteria for assignment of 
an extraschedular rating; however, they determined that an 
increased evaluation was not warranted on that basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
service-connected varicose veins have not required frequent 
inpatient medical care, nor have they been reported or shown 
to markedly interfere with employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
varicose veins of the right leg.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent as to the evaluation for 
varicose veins of the right leg under Diagnostic Code 7120.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for varicose 
veins of the right leg is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

